Citation Nr: 0912917	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-09 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Service connection for the cause of the Veteran's death.

2.  Service connection for death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and T.P.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran serviced on active duty from May 1948 to May 
1952.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  The appellant testified at a video 
conference hearing with the undersigned Acting Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 75.  
According to the death certificate, the immediate cause of 
death was massive intracranial hemorrhage due to an 
accidental fall and anti-coagulation therapy.     

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.   

3.  There was no disability present in service and no 
evidence of asbestos exposure during service.   
4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  

5.  The countable income for all periods pertinent to the 
appellant's claim exceeded the maximum annual income for 
pension benefits.


CONCLUSIONS OF LAW

1.  The Veteran's death was not due to disease or injury that 
was incurred in or aggravated by active service, to include 
exposure to asbestosis.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  

3.  The appellant's countable income precludes her from 
receiving pension benefits.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim.

As explained below, the pertinent facts with respect to the 
death pension claim are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the cause of death claim, the record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in November 2006, prior to its initial 
adjudication of the claim.  

The Board also notes that the Veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the cause of death issue on appeal, none is needed.  
Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but establishes that 
the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that his death may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, a VA nexus opinion is not necessary.  

Cause of Death Claim

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  
38 C.F.R. 
§ 3.312(b), (c).  

Analysis

The Veteran died in December 2004, at the age of 75, from 
intracranial bleeding due to head trauma.  No autopsy was 
performed.  No disability was listed as a condition 
contributing to death but not related to the immediate cause 
of death.  

The Veteran's service treatment records, including his April 
1952 discharge medical examination report, do not show any 
chronic abnormality.  The initial post-service medical 
evidence of a disability was not until 1989, which is many 
years after service discharge, when a chest x-ray showed 
markings indicative of fibrosis.  Subsequent private 
treatment records reveal chronic obstructive lung disease and 
heart disease.  There is no competent evidence of a nexus 
between either disability and service.

At the time of the Veteran's death, service connection was 
not in effect for any disability.  The appellant appears to 
contend, including at her March 2009 video conference 
hearing, that the Veteran got sick in service from exposure 
to asbestos while in the Navy, which led to his post-service 
respiratory and heart problems.  She believes that his 
respiratory and heart problems, which included the need for 
medication, caused his apparent blackout and the fall that 
resulted in his death.   

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  Id., at Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire- 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id.

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  See VA Adjudication Procedure Manual, M21-1, Part 
VI, 7.21(b)(2) (rescinded on 12-13-05 by M21-1MR, Part III, 
IV and V).

A review of the Veteran's service records are negative for a 
finding that he was exposed to asbestos in service.  There is 
no presumption of asbestos exposure merely as a result of 
having served aboard a ship.  See Dyment v. West, 13 Vet. 
App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, even if the Board assumes that 
the Veteran was exposed to asbestos during service, service 
connection for the Veteran's cause of death could not be 
granted in this case as there is no competent medical 
evidence that establishes any causative relationship between 
the Veteran's assumed asbestos exposure and the injury that 
caused his death.  

While the appellant is able to record her own personal 
observations in this case, a lay person is not considered 
competent to offer an opinion regarding matters, such as 
medical diagnosis or nexus, that require specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Here, without supporting competent evidence, her lay 
assertion alone is not sufficient to establish that a 
service-connected disability caused or contributed 
significantly in producing or accelerating the Veteran's 
demise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training, or experience).  

Accordingly, the claim of  service connection for cause of 
death must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Death Benefits Claim

Law and Regulations

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541 (West 2002).  The surviving 
spouse of a veteran who meets the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273 (2008).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. 
§ 1521.  In determining countable income, all payments of any 
kind or from any source will be included unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. §§ 3.262, 3.271, 3.272 (2008).

Analysis

In October 2006, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC) and 
death pension.  In December 2007 the RO issued a decision 
notifying her that her claim for VA pension benefits was 
denied because her countable income exceeded the maximum 
annual pension rate.

The evidence on file reveals that the appellant's income from 
Social Security Administration (SSA) benefits was $1,438.50 a 
month beginning December 2005, or $17,262 a year, and 
$1,485.50 a month beginning December 2006, or $17,826 a year, 
with annual income from other sources of $512 as of November 
1, 2006.  Annual medical expenses were listed as $1062 on 
November 1, 2006.  The maximum annual pension rate (MAPR) is 
set by Congress.  That rate, which may change yearly, is 
published in Appendix B of the Veterans Benefits 
Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3), 3.23.  The MAPR is revised every 
December 1st and is applicable for the following 12-month 
period.  The MAPR for a surviving spouse with no dependents 
was $7,094 beginning December 1, 2005 and was $7,329 
beginning December 1, 2006.  VA Manual M21-1, Appendix B.  

The MAPR, although published in Appendix B of VA Manual M21-
1, is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

In summary, the evidence of record shows the appellant filed 
a claim for death benefits in October 2006 and that her 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board notes that there is no 
contention that the appellant has had annual unreimbursed 
medical expenses since she filed her claim in excess of five 
percent of the MAPR.

The Board is very sympathetic to the appellant's loss and 
recognizes the Veteran's meritorious service and the 
contributions he made to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  The law specifically prohibits the payment of VA 
pension benefits to those whose countable income exceeds 
statutory limits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's countable income exceeds 
the statutory limits, she is not legally entitled to pension 
benefits.  Thus, her claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to death pension benefits is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


